     Case 6:11-bk-28115-SC       Doc 164 Filed 10/28/19 Entered 10/28/19 08:36:03       Desc
                                  Main Document     Page 1 of 4


 1   Michael J. Jaurigue (SBN 208123)
       michael@jlglawyers.com
 2   Ryan A. Stubbe (SBN 289074)
       ryan@jlglawyers.com
 3   JAURIGUE LAW GROUP
     300 W. Glenoaks Blvd., Suite 300
 4   Glendale, California 91202
     Telephone: (818) 630-7280
 5   Facsimile: (888) 879-1697
 6   Attorneys for David Lin and Christine Yiu,
     Reorganized Debtors
 7

 8                               UNITED STATES BANKRUPTCY COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10                                         RIVERSIDE DIVISION
11
12
     IN RE:                                         Case No. 6:11-bk-28115-SC
13
     DAVID LIN and CHRISTINE YIU,                   Chapter 11
14
                           Reorganized Debtors.     MOTION FOR ORDER REOPENING
15                                                  CHAPTER 11 CASE
16                                                  [No Additional Notice and No Hearing Required
                                                    Pursuant to LBR 5010-1(e) and 9013-1(q)]
17
18
19

20
21
22
23
24
25
26
27
28



                        NOTICE OF MOT. AND MOT. ORDER REOPENING CHAPTER 11 CASE
     Case 6:11-bk-28115-SC        Doc 164 Filed 10/28/19 Entered 10/28/19 08:36:03                Desc
                                   Main Document     Page 2 of 4


 1                       MOTION FOR ORDER REOPENING CHAPTER 11 CASE
 2          Reorganized Debtors David Lin and Christine Yiu (“Debtors”) hereby move the Court for an
 3   order reopening this Chapter 11 case. The Court may re-open a bankruptcy case for cause. 11 U.S.C. §
 4   350(b). A motion to reopen is directed to the discretion of the Court. In re Shondel, 950 F.2d 1301,
 5   1304 (1991). Here, good cause exists to reopen this case. The Debtors have completed their payments
 6   to unsecured creditors under the terms of their confirmed Chapter 11 Plan. The Debtors now seek to
 7   reopen their bankruptcy case so that they may file an application for entry of discharge and final decree.
 8          WHEREFORE, JLG respectfully requests that this Court enter an Order:
 9          1.      Reopening the Chapter 11 Case;
10          2.      Granting such other and further relief as the Court deems just and proper.
11
12   Dated: October 28, 2019                                      JAURIGUE LAW GROUP
13                                                                       /s/ Ryan A. Stubbe
                                                                  Michael J. Jaurigue
14                                                                Ryan A. Stubbe
                                                                  Attorneys for David Lin and Christine Yiu,
15                                                                Reorganized Debtors
16
17
18
19

20
21
22
23
24
25
26
27
28


                                                     1
                                  MOT. FOR ORDER REOPENING CHAPTER 11 CASE
     Case 6:11-bk-28115-SC         Doc 164 Filed 10/28/19 Entered 10/28/19 08:36:03                 Desc
                                    Main Document     Page 3 of 4


 1                                  DECLARATION OF RYAN A. STUBBE
 2           I, Ryan A. Stubbe, declare as follows:
 3           1.     I am an associate attorney at Jaurigue Law Group (“JLG”), attorneys for Reorganized
 4   Debtors David Lin and Christine Yiu (“Debtors”) in the above-captioned Chapter 11 case. I have
 5   personal knowledge of the facts set forth herein. If called upon to testify to the statements in this
 6   Declaration, I could and would competently do so under oath.
 7           2.     I offer this declaration in support of the Debtors’ Motion for Order Reopening Chapter 11
 8   Case.
 9           3.     The Debtors have completed their payments to unsecured creditors under the terms of
10   their confirmed Chapter 11 Plan. The Debtors now seek to reopen their bankruptcy case so that they
11   may file an application for entry of discharge and final decree.
12           I declare under penalty of perjury under the laws of the United States and the State of California
13   that the foregoing is true and correct. Executed on October 5, 2017 at Glendale, California.
14
                                                                   /s/ Ryan A. Stubbe
15
                                                                   Ryan A. Stubbe
16
17
18
19

20
21
22
23
24
25
26
27
28


                                                     2
                                  MOT. FOR ORDER REOPENING CHAPTER 11 CASE
     Case 6:11-bk-28115-SC           Doc 164 Filed 10/28/19 Entered 10/28/19 08:36:03                       Desc
                                      Main Document     Page 4 of 4


 1                                 PROOF OF SERVICE OF DOCUMENT
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 2
     300 W. Glenoaks Blvd.
 3
     A true and correct copy of the foregoing document entitled (specify): MOTION FOR ORDER
 4   REOPENING CHAPTER 11 CASE will be served or was served (a) on the judge in chambers in the form
     and manner required by LBR 5005-2(d); and (b) in the manner stated below:
 5
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
 6   General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
     document. On (date) 10/28/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
 7   and determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at
     the email addresses stated below:
 8   Everett L Green: everett.l.green@usdoj.gov
     United States Trustee (RS): ustpregion16.rs.ecf@usdoj.gov
 9
10
                                                               Service information continued on attached page
11
     2. SERVED BY UNITED STATES MAIL:
12   On (date) _______________, I served the following persons and/or entities at the last known addresses in this
     bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
13   United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
     declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.
14
15
16                                                             Service information continued on attached page
17   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
     method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
18   _______________, I served the following persons and/or entities by personal delivery, overnight mail service, or
     (for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
19   Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
     completed no later than 24 hours after the document is filed.
20
21
22
                                                               Service information continued on attached page
23
     I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
24
       10/28/2019               Brigitte Molina                                /s/ Brigitte Molina
25     Date                      Printed Name                                  Signature

26
27
28


                                                       1
                                    MOT. FOR ORDER REOPENING CHAPTER 11 CASE
